COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Ramona Mayon v. Benson William Robertson Junior

Appellate case number:     01-18-00822-CV

Trial court case number: 462524

Trial court:               Probate Court No 4 of Harris County

        The reporter’s record was originally due on October 8, 2018. The court reporter advised
this Court on October 12, 2018 that appellant had not requested the reporter’s record or made
financial arrangements for the filing of the reporter’s record. But the clerk’s record contains a
request for the reporter’s record, filed on September 7, 2018, that requests a record of hearings
held on August 6, 2018 and on August 9, 2018. The clerk’s record further contains appellant’s
statement of inability to afford costs on appeal. Thus, appellant has requested the reporter’s record
and is not required to pay the fee for the reporter’s record.
      Accordingly, the Court ORDERS the court reporter to file the reporter’s record of the
August 6 and August 9 hearings on or before February 22, 2019.
       Appellant’s brief will be due within 30 days of the filing of the reporter’s record.
       It is so ORDERED.

Judge’s signature: __/s/ Peter Kelly_____
                    Acting individually       Acting for the Court


Date: _January 23, 2019____